10/29/2021



                                                                                  Case Number: DA 21-0330




           IN THE SUPREME COURT OF THE STATE OF MONTANA

 JASON TERRONEZ,                           Supreme Court Cause No. DA 21-0330

                Appellant,

          vs.                               ORDER GRANTING APPELLEE’S
                                             MOTION FOR EXTENSION OF
 DAVIS, HATLEY, HAFFEMAN &                   TIME TO FILE ANSWER BRIEF
 TIGHE, P.C.,

                Appellee.

        Pursuant to the authority granted under Rule 26(1), M.R.App.P., Appellee

State of Montana, Department of Revenue is granted its first thirty-day extension of

time through and including December 13, 2021, within which to file Appellee’s

Answer Brief.

        ELECTRONICALL SIGNED and DATED as indicated below.




ORDER                                    Page 1 of 1                  Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          October 29 2021